Citation Nr: 9936009	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-05 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for impotence.

2.  Entitlement to special monthly compensation based upon 
the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from February 1954 to July 
1963.  He also had additional unverified service with the 
Naval Reserve which is not relevant to the issues presently 
on appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision issued 
by the Salt Lake City, Utah, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied entitlement to the 
benefits sought on appeal.

Following the assignment of a 20 percent rating for the 
veteran's prostate disorder in July 1997, the veteran sought 
a higher evaluation.  However, in November 1997, he submitted 
a letter advising the RO that he wished to discontinue his 
appeal for an increased evaluation.  During the pendency of 
this appeal, a Xerox copy of records dated in January 1999 
were received which again raised the issue of entitlement to 
an increased evaluation for a prostate disorder.  This issue 
is not developed for appeal and is referred to the RO for its 
consideration.


FINDING OF FACT

There is no clinical diagnosis of impotence on file and the 
veteran is not shown to have any actual loss or loss of use 
of a creative organ.


CONCLUSION OF LAW

The claims for service connection for impotence and for 
entitlement to special monthly compensation from loss or loss 
of use of a creative organ are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  In general, service connection may be 
established for disability resulting from disease or injury 
suffered in line of duty.  38 U.S.C.A. §§ 1110, 1131. For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

However, service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall also be 
service connected.  38 C.F.R. § 3.310(a).

A person who submits a claim for VA disability compensation 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  The Court of Veterans Appeals (Court) has 
provided that a well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such claim need not be conclusive, but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  When the issue 
presented in an application for service-connected disability 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Cartright v. Derwinski, 2 Vet. App. 24 
(1991).

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting his own or other lay testimony, because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
sufficient evidence to render a claim well grounded under 
§ 5107(a); if no cognizable evidence is submitted to support 
the claim, it cannot be well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).

The Court has also established what may be referred to as a 
three-pronged test in analyzing well-grounded claims.  In 
Caluza v. Brown, 7 Vet. App. 498 (1995), the Court held that 
in order for a veteran's claim for service connection to be 
well grounded, there must be competent evidence of:  
(1) Current disability in the form of a medical diagnosis; 
(2) incurrence or aggravation of the disease or injury in 
service in the form of lay or medical evidence; and (3) a 
nexus between inservice injury or disease and current 
disability in the form of medical evidence.

Finally, the Court has held that without competent clinical 
evidence establishing the existence of current disability, 
the claim for service connection cannot be well grounded.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A claim 
that is not well grounded does not present a question of fact 
or law over which the Board has jurisdiction.  38 U.S.C.A. 
§ 7105(d)(5); Grottveit v. Brown, 5 Vet. App. 91 (1993).

There is no Scheduler criteria for evaluation of impotence in 
the 1945 Schedule for Rating Disabilities.  The closest 
Scheduler rating to impotence may be found at 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 (1999) which provides for a 
20 percent evaluation for a deformity of the penis resulting 
in a loss of erectile power.  There is, however, other 
specifically identified VA compensation available for loss of 
use of a creative organ which will be described below.  
However, 38 C.F.R. § 4.14 (1999) provides that the evaluation 
of the same disability under various diagnoses is to be 
avoided.  This is referred to as the rule against pyramiding 
which prevents the payment of VA compensation for essentially 
the same disabling symptoms or the same disability under 
separate scheduler or rating criteria.  Of course, veterans 
are entitled to the highest evaluation allowed under any 
applicable scheduler criteria.

Special monthly compensation (SMC) under 38 U.S.C.A. § 
1114(k) is payable for each anatomical loss or loss of use of 
one or more creative organs.  Loss of a creative organ will 
be shown by acquired absence of one or both testicles (other 
than undescended testicles) or ovaries or other creative 
organ.  Loss of use of one testicle will be established when 
examination by a board finds that (a) the diameters of the 
affected testicle are reduced to one-third of the 
corresponding diameters of the paired normal testicle, or 
(b) the diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  When loss 
of use of a creative organ resulted from wounds or other 
trauma sustained in service, or resulted from operations in 
service for the relief of other conditions, the creative 
organ becoming incidentally involved, the benefit may be 
granted.  38 C.F.R. § 3.350(a)(1)(i)-(ii) (1999).  

Loss or loss of use traceable to an elective operation 
performed subsequent to service will not establish 
entitlement to the benefit.  If, however, the operation after 
discharge was required for the correction of a specific 
injury caused by a preceding operation in service, it will 
support authorization of the benefit.  When the existence of 
disability is established, meeting the above requirements for 
a nonfunctioning testicle due to operation after service, 
resulting in loss of use, the benefit may be granted even 
though the operation is one of election.  An operation is not 
considered to be one of election where it is advised on sound 
medical judgment for the relief of a pathological condition 
or to prevent possible future pathological consequences. 
38 C.F.R. § 3.350(a)(1)(iii) (1999)

Facts:  Clinical evidence on file indicates that the veteran 
had a transurethral resection of the prostate (TURP) 
performed at the Holy Cross Hospital in Salt Lake City in 
July 1989.  Records of that admission indicated that the 
veteran had a "two-year history of three-to six-time nocturia 
with urgency and severe hesitancy."  The diagnosis was 
prostatic hyperplasia.  The veteran voided freely when his 
catheter was removed on the second postoperative day and he 
was discharged as an outpatient.  The excised tissue 
consisted of ten grams of benign hyperplastic prostate.

Thereafter, the veteran commenced claims for service 
connection for various disabilities, including a prostate 
disorder which he claimed was related to service.  The Board 
granted service connection for a prostate disorder in a May 
1996 decision.  The RO subsequently characterized this 
disorder as benign prostatic hypertrophy with urinary tract 
obstruction and later, benign prostatic hypertrophy, status-
post transurethral resection of the prostate.

A careful review of all of the clinical and other evidence on 
file, including additional hospitalizations, multiple VA 
examinations for various disabilities, hearings at the RO in 
June 1991 and March 1992 and a hearing before a Board member 
in August 1993, contain no complaints, findings, treatment or 
diagnoses of impotence secondary to the July 1989 prostate 
surgery, or otherwise.  The VA examination performed in 
August 1991 contained a diagnosis of history of prostatic 
operation with "no residuals at this time."  At no time over 
the ensuing years can the Board find that the veteran 
advanced any complaint regarding impotence or loss of 
erectile function, or loss of ability to procreate.  He has, 
of course, been provided genitourinary examinations 
specifically for the purpose of evaluating the postoperative 
prostate itself, including any voiding dysfunction or voiding 
frequency.

In September 1997, after receiving notice of the assignment 
of a 20 percent rating for his prostate disorder, the veteran 
wrote that he had recently learned that he should have also 
received an additional award for the loss of use of a 
creative organ.  Therein, he stated that "[s]ince undergoing 
prostate surgery in 1989, I have been bereft of the ability 
to create children; hence, this is the loss of a procreative 
organ."

In November 1997, a private physician (DSD) wrote a statement 
to the veteran which stated that the veteran had called him 
and "requested a statement to the effect that [he was] unable 
to father a child."  He said that he had earlier written a 
letter on October 16, but this letter was apparently not 
submitted for review.  He wrote that the veteran had 
undergone a TURP in February 1989 (the actual operative 
report shows that this surgery was performed in July 1989).  
This physician (who was the same physician who performed the 
surgery in July 1989) stated that it was his opinion that the 
majority of men who undergo a TURP performed as veteran's 
surgery had been done, lost their ability to produce a 
seminal ejaculate.  Although "semen is produced and 
presumably the testicles were still making sperm, sexual 
intercourse without special additional methods of sperm 
retrieval or trapping should not result in pregnancy."  
"Without testing," this physician "could only tell [the 
veteran] the probabilities" which were that (1) he did not 
ejaculate and (2) if he were to urinate following orgasm, 
there would be sperm in the urine, but these would very 
unlikely be able to fertilize an egg.  He went on to write 
that there were unusual circumstances where men had retained 
their fertility after this operation.  He said if this matter 
was relevant to him, the veteran should consult a urologist 
for an actual examination and fertility workup.  This 
physician would be unable to do this since he had retired 
from medical practice.

In January 1998, the veteran was provided a VA genitourinary 
examination.  It was noted that the prostate surgery from 
1989 improved symptoms, but that this procedure was 
complicated by the subsequent development of retrograde 
ejaculation into the bladder.  The veteran was unable to have 
a "normal" ejaculation.  However, this physician wrote that 
the veteran "still is able to have an erection and still does 
ejaculate, but rather than coming through the penis the semen 
goes retrograde into the bladder."  It was also noted that 
this condition occasionally occurred following surgical 
intervention on the prostate gland.  This physician went on 
to note the veteran's arguments regarding impotence appeared 
to be a matter of semantics as he did not want children and 
since his wife was over 60 years of age and had already gone 
through menopause and would be unable to become pregnant.  
This physician also wrote that the retrograde ejaculation 
rendered the veteran unable to father children "the natural 
way."

The following month in February 1998, this same VA physician 
wrote an addendum which again reported that retrograde 
ejaculation was a common occurrence following TURP; occurring 
in 80 to 90 percent of patients undergoing this procedure.  
The veteran lacked the ability to produce sperm in 
ejaculation.  Rather, his sperm traveled retrograde into the 
bladder.  This physician wrote that this problem can be 
treated with medications taken an hour to an hour and one-
half prior to ejaculation.  In addition, sperm can be 
retrieved by alkalinization of the urine to a certain degree 
of success.  The doctor also wrote that if the veteran 
desired to have children, certain measures could be taken for 
this to be attempted.

Analysis:  The veteran's claim for service connection for 
impotence is not well grounded because the veteran is simply 
not shown by any competent clinical evidence on file to be 
impotent.  Similarly, the veteran's claim for entitlement to 
special monthly compensation for loss of use of a creative 
organ is also not well grounded, because no clinical or other 
competent evidence on file shows that the veteran has actual 
loss or loss of use of a creative organ as that loss is 
defined in applicable regulation.

First, there is simply no clinical diagnosis of "impotence" 
on file.  Impotence is not clearly defined in any of the 
applicable regulations, but obviously, impotence may 
certainly be understood to mean an inability of the male to 
perform the sexual act, an inability to have an erection of 
the penis, or an inability to reproduce.  While the veteran 
has produced evidence (from DSD) which shows that most 
individuals who have had a TURP are unable to ejaculate semen 
and thus reproduce by ordinary intercourse, the fact is that 
this private physician did not actually examine the veteran 
and had not apparently seen him for approximately eight years 
since he had performed the actual surgery itself in July 1989 
or for any postoperative follow-up.  All this physician 
indicated was that the veteran probably could not reproduce 
via ordinary intercourse, but without any actual examination 
of the veteran, this was only an educated guess.  This 
physician also noted that certain individuals (albeit a 
minority) apparently retained their ability to ordinarily 
reproduce after such operations.  In any event, the Board 
does not find this private physician's statements in any way 
compelling or even supportive of the veteran's claim.  In 
fact, the private physician's statements are essentially 
consistent with the subsequent VA genitourinary examination 
in that it noted that the only essential dysfunction was the 
inability to procreate by ordinary intercourse.

There is certainly no clinical evidence on file, nor has the 
veteran ever advanced any argument that he is unable to 
maintain an erection or that he is unable to perform 
conventional intercourse or that he is unable to have an 
orgasm or that he does not actually produce sperm through 
ordinary testicular function.  The veteran's sole contention 
is that, as a result of the TURP (which is itself 
postoperatively service connected), he is unable to father 
children.  However, the veteran himself lacks the requisite 
clinical expertise to provide such opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Additionally, neither the 
veteran's private physician nor the VA urologist supported 
that contention other than to indicate that the veteran could 
not produce sperm through the penis through ordinary 
ejaculation.  The veteran's private physician indicated that 
if the veteran was to urinate following orgasm, there would 
be sperm in his urine, but these would be very unlikely to be 
able to fertilize an egg.  However, this physician did not 
write that medically assisted fertilization was impossible; 
he clearly implied that it was possible through "methods of 
sperm retrieval or trapping."  On the other hand, the VA 
urologist clearly indicated that this problem could be 
treated with medications shortly before intercourse and that 
sperm could additionally be retrieved by certain clinical 
process to a certain degree of success.  Artificial 
fertilization is thus clearly possible as presently reported 
by the clinical evidence on file.

While there may be varying definitions of impotence, the fact 
that the veteran may be unable to father a child in the 
"ordinary" or "natural" way, but otherwise retain all 
essential reproductive functions, including the abilities to 
produce an erection, to effect intercourse, and to produce 
sperm which may be used to fertilize an egg does not render 
the veteran impotent.  Additionally, for the same and 
identical reasons, the veteran is not shown to have lost or 
lost the use of a creative organ.  There is certainly no 
absence of one or both testes, nor is there any evidence of 
abnormal testes, nor is there any evidence that the veteran's 
testes fail to produce sperm.  

The veteran's retrograde ejaculation did not result from 
wounds or other trauma sustained in service or from surgery 
in service for the relief of other conditions.  The 
applicable regulation provides that loss or loss of use 
traceable to an elective operation performed after service 
will not establish entitlement to the benefit.  If, however, 
an operation after discharge was required for the correction 
of a specific injury caused by a preceding operation in 
service, the benefit may be authorized.  However, there was 
no preceding operation in service upon which to base an award 
of this benefit.  Moreover, the entire focus of the operative 
regulation for loss of use of a creative organ is upon loss 
of testicles or loss of proper function of testicles in the 
production of sperm.  No clinical evidence shows that the 
veteran is sterile.

As noted above, a person who submits a claim for VA 
disability compensation benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  In this case, there is simply an 
absence of competent evidence showing that the veteran is 
impotent or that he has loss of use of a creative organ.  
There is certainly no evidence of sterility.  There is no 
evidence that the veteran is unable to attain/maintain an 
erection or unable to perform the sexual act or unable to 
have an ejaculation/orgasm, or that he does not produce 
viable sperm.  

The only evidence of dysfunction is that of retrograde 
ejaculation preventing the fertilization of an egg through 
ordinary intercourse.  The evidence does show that 
fertilization is possible through the use of medication or 
with other clinical assistance.  The (sole) diagnosis of 
retrograde ejaculation is not equal to or nearly equivalent 
to impotence or tantamount to a complete loss of use of a 
creative organ in accordance with the applicable law and 
regulation.  It must also be remembered that the post-
operative residuals of the TURP are already service connected 
and a claim for increase is pending.  

Other Matters:  Although where claims are not well grounded, 
VA does not have a duty to assist a claimant in developing 
facts pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of the evidence 
needed to complete the application.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this case, the RO has fulfilled 
its obligation under § 5103(a) in that the statement of the 
case clearly advised the veteran that the reason his claims 
were denied was an absence of evidence showing impotence or 
loss or loss of use of a creative organ supportive of his 
claims.  Furthermore, by this decision, the Board is 
informing the veteran of the evidence that is lacking and 
which is necessary to make these claims well grounded.


ORDER

Entitlement to service connection for impotence is denied.

Entitlement to special monthly compensation on account of the 
loss of use of a creative organ is denied.


		
Gary L. Gick
	Member, Board of Veterans' Appeals


 

